Affirm and Opinion Filed November 6, 2013




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01207-CR

                       LAWRENCE DWAYNE ANTHONY, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-15122-W

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Myers
                                  Opinion by Justice Francis
       Lawrence Dwayne Anthony appeals his conviction for aggravated robbery with a deadly

weapon. After appellant entered an open plea of guilty, the trial court found him guilty and

assessed punishment at fifteen years in prison. In two issues, appellant claims the trial court

abused its discretion by sentencing him to a term of imprisonment and there is insufficient

evidence to support the trial court’s order that appellant pay court costs. We affirm.

       Appellant first argues the trial court abused its discretion by sentencing him to

imprisonment because this punishment violates the objectives of the penal code. Appellant

asserts the sentence is merely punitive and does not address his longstanding drug addiction and

mental health issues. The State contends appellant failed to preserve this issue for appellate
review and, alternatively, argues the record does not show the sentence violates the objectives of

the penal code.

       Appellant did not complain about the sentence either at the time it was imposed or in a

motion for new trial. See TEX. R. APP. P. 33.1(a)(1); Castaneda v. State, 135 S.W.3d 719, 723

(Tex. App.—Dallas 2003, no pet.) (record must show appellant made timely request, objection,

or motion for error to be preserved for appeal). Thus, appellant has not preserved his issue for

our review.

       Moreover, as a general rule, punishment that is assessed within the statutory range for an

offense is not excessive or unconstitutionally cruel or unusual and complies with the objectives

of the Texas Penal Code. Castaneda, 135 S.W.3d at 723; Carpenter v. State, 783 S.W.2d 232,

232–33 (Tex. App.—Dallas 1989, no pet.). Appellant was indicted for aggravated robbery with

a deadly weapon, a first-degree offense with a punishment range of not more than 99 years or

less than 5 years and an optional fine of $10,000. See TEX. PENAL CODE ANN. §§ 12.32, 29.03

(West 2011). Although no enhancements were alleged, during punishment, the State introduced

evidence of appellant’s ten prior convictions. The fifteen-year sentence assessed in this case is

well within the statutory range for a first-degree felony offense. Under these circumstances, we

cannot conclude the trial court abused its discretion in sentencing appellant to imprisonment.

See Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984) (sentence within proper range

of punishment will not be disturbed on appeal). We overrule appellant’s first issue.

       In his second issue, appellant claims there is insufficient evidence to support the trial

court’s order that appellant pay court costs. The clerk’s record in this case did not contain a copy

of the bill of costs and appellant’s designation of record on appeal did not specifically request

that a copy of the bill of costs be included. Because appellant complained that the clerk’s record

did not contain a bill of costs, we ordered the Dallas County District Clerk to file a supplemental

                                                –2–
record containing the certified bill of costs associated with this case, and the clerk did so. See

TEX. R. APP. P. 34.5(c)(1). To the extent appellant complains the evidence is insufficient to

support the imposition of costs because the clerk’s record did not contain a bill of costs, this

complaint is moot. See Franklin v. State, 402 S.W.3d 894, 895 (Tex. App.—Dallas 2013, no

pet.). We overrule his sole issue.

       In response to the Court’s order requiring supplementation of the record, appellant filed

objections that the bill of costs in the supplemental clerk’s record is not a “proper bill of costs”

and was not filed in the trial court or brought to the trial court’s attention before costs were

entered in the judgment.

       We previously have addressed these issues. See Coronel v. State, 05-12-00493-CR, 2013
WL 3874446, at *4‒5 (Tex. App.—Dallas July 29, 2013, no pet. h.). In Coronel, we concluded

the “Bill of Costs Certification,” certified and signed by the district clerk, was sufficient to meet

the mandate of the code of criminal procedure.           Id. at *4.   Likewise, in this case, the

supplemental record contains a Bill of Costs Certification, certified and signed by the district

clerk, listing the costs associated with this case. Because this document meets the mandate of the

code of criminal procedure, we overrule appellant’s objection that the bill of costs is not

“proper.”

       In his second complaint, appellant argues there is no indication the bill of costs was filed

in the trial court or brought to the trial court’s attention before costs were entered in the

judgment. In Coronel, we noted that nothing in the code of criminal procedure or the statutes

addressing the assessment of costs against defendants requires that a bill of costs be presented to

the trial court at any time before judgment. Id. at *5. We concluded that court costs are

mandated by statute and “are not subject to approval or authorization by the trial court.

Likewise, the code does not require the bill of costs be filed at the time the trial court signs the

                                                –3–
judgment of conviction [but] only requires a bill of costs be produced if a criminal case is

appealed or costs are collected.” Id. Because there is no requirement that the costs be presented

to the trial court, we conclude appellant’s second objection to the supplemented record lacks

merit. We overrule his objections to the supplemented record.

       We affirm the trial court’s judgment.




                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE




       Do Not Publish
       TEX. R. APP. P. 47

       121207F.U05




                                               –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LAWRENCE DWAYNE ANTHONY,                           On Appeal from the 363rd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F11-15122-W.
No. 05-12-01207-CR        V.                       Opinion delivered by Justice Francis,
                                                   Justices FitzGerald and Myers participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 6th day of November, 2013.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –5–